DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Correction
This notice is to correct the notice sent on 5/17/21 which was unclear as to which claims were allowable.  This action is to clarify that claims 1 and 3-5 are allowable.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 2 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/21.
This application is in condition for allowance except for the presence of claims 2 and 6 directed to non-elected invention non-elected without traverse.  Accordingly, claims 2 and 6 have been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first decompressor that decompresses the refrigerant flowing out of the radiator” and “a second decompressor that decompresses the refrigerant flowing out of the outside heat exchanger” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found corresponding structure of “expansion valve” in paragraph 0019 and 0021.

EXAMINER’S AMENDMENT
Claim 2  (Cancelled)

Claim 6  (Cancelled)

Reason for Allowance
Claims 1 and 3-5 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim of an apparatus of a vehicle air conditioning device as claimed with a compressor/radiator/outside heat exchanger/evaporator as claimed, specifically where a controller configured to control the switching portion to switch from the parallel dehumidifying-heating mode to the series dehumidifying-heating mode when the controller determines that an amount of the refrigerant oil flowing from the outside heat exchanger to the compressor is insufficient. 
The closest prior art of record is Denso Corp (JP 2012225637; PCT Doc. 1) and Honda (U.S. patent 8,991,199). 
Denso Corp teaches a vehicle air conditioning system that structurally includes the elements of the claimed application, but does not teach the switching between parallel and series modes due to oil levels of the compressor.  Examiner disagrees with the PCT that such would be obvious in light of Mitsubishi Heavy (JP 2005291552) as it merely teaches the opening of expansion valves for oil flow purposes, but does not teach or make obvious the switching from parallel to series flow as claimed. 
Honda teaches a vehicle AC system where circuits are switched due to oil requirements but does not specifically teach or make obvious switching systems between series and parallel set-up of those systems (i.e. it teaches either running A or B running or possible A+B, but does not teach or imply that possibility of A+B in series changing to parallel).  
This prior art individually or in combination does not teach or make obvious the apparatus of a vehicle air conditioning device as claimed with a compressor/radiator/outside heat exchanger/evaporator as claimed, specifically where a controller configured to control the switching portion to switch from the parallel dehumidifying-heating mode to the series dehumidifying-heating mode when the controller determines that an amount of the refrigerant oil flowing from the outside heat exchanger to the compressor is insufficient as claimed in independent claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763